Exhibit BRUCE J. RUSHALL EILEEN L. McGEEVER LUCI MONTGOMERY RUSHALL & McGEEVER A PROFESSIONAL CORPORATION 6100 INNOVATION WAY CARLSBAD, CALIFORNIA 92009 TELEPHONE: (760) 438-6855 FACSIMILE: (760) 438-3026 rm@rushallmcgeever.com March 9, MINISTRY PARTNERS INVESTMENT COMPANY, LLC 915 West Imperial Highway, Suite 120 Brea, CA Re: Registration of $100 Million of Class A Notes Legality of Class A Notes Gentlemen: You have requested that we, as special legal counsel to Ministry Partners Investment Company, LLC (the "Company"), render our opinion as to the validity of the Company's issuance of up to $100,000,000 in principal amount of its Class A Notes (the "Notes") which are to be issued in three Series, Fixed, Flex and Variable, in the manner described in the Company's Registration Statement on
